PER CURIAM.
The claimant appeals an order of the deputy commissioner entered November 13, 1979. We affirm except as to the finding claimant is not entitled to interest under the Florida Workers’ Compensation Act, Chapter 440. Claimant is entitled to interest on the award from the date she should have begun receiving payments. Parker v. Brinson Construction Company, 78 So.2d 873 (Fla.1955). Therefore, the portion of the order finding interest not applicable is reversed.
WENTWORTH and JOANOS, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.